Citation Nr: 1335661	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  10-10 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for pityrosporum folliculitis.


REPRESENTATION

Appellant represented by:	African American PTSD Association


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from July 1998 to August 2002.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in January 2013 and June 2013.  This matter was originally on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Jackson, Mississippi.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's pityrosporum folliculitis is not productive of involvement of at least 20 percent of the entire body or at least 20 percent of exposed areas affected.  The pityrosporum folliculitis also does not require systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of at least six weeks.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for pityrosporum folliculitis have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7806 (2007). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter

Pursuant to the Board's January 2013 and June 2013 Remands, the Appeals Management Center (AMC) scheduled the Veteran for VA examinations to determine the current severity of his pityrosporum folliculitis, readjudicated the Veteran's claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's January 2013 and June 2013 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.   

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection for pityrosporum folliculitis.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran seeks a higher disability evaluation for his service-connected pityrosporum folliculitis which has been evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7899-7806.  

The Board notes that the regulations for rating skin disabilities were amended effective October 23, 2008.  VA's General Counsel has held that, where a law or regulation changes during the pendency of a claim for an increased rating, VA should first determine whether the revised version is more favorable to the Veteran.  In so doing, it may be necessary for VA to apply both the former and revised versions of the regulation.  If the revised version of the regulation is more favorable, however, the retroactive reach of the new regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of the change.  See VAOPGCPREC 3-2000 (Apr. 10, 2000); see also 38 C.F.R. § 3.114.  In this case, however, the regulations in effect in October 2008 apply only to claims that were filed on or after the effective date of October 23, 2008, or when the Veteran has specifically requested reconsideration of his claim under these new criteria.  As the Veteran's claim was filed before October 2008 and he has not requested reconsideration under the new criteria effective October 23, 2008, evaluation of the Veteran's skin disabilities under these new criteria is not warranted. 

Under Diagnostic Code 7806 prior to October 2008, disorders of the skin are rated as follows:  

At least 5 percent but less than 20 percent, of the entire body, or at least 5 percent but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period will result in a 10 percent evaluation.  Twenty to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period will result in a 30 percent evaluation.  More than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near- constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period will result in a 60 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).

The Veteran underwent VA examination in September 2008 at which time he complained of a rash on his back and arms which had become progressively worse.  The Veteran described the rash as intermittent and extremely pruritic.  Physical examination of the Veteran demonstrated that he had diffuse follicular hyperpigmentation noted mostly on the upper back and some on the upper extremities covering at least 5 percent of the total body surface area and zero percent of the exposed body surface area.  The examiner also noted a scar from biopsy site noted in the abdominal skin area.  The impression was pityrosporum folliculitis covering at least 5 percent of the total body surface area and zero percent of the exposed body surface area.  

In October 2012, the Veteran underwent VA examination at which time he was diagnosed as having dermatitis or eczema and pityrosporum folliculitis.  Physical examination demonstrated that the skin of the back and the backs of both arms showed numerous 1- to 2-millimeter hyperpigmented lesions (many more on his back than on the backs of the arms), which were not raised and were non-tender.  There was no erythema and no pustules.  The examiner noted that it appeared chronic and inactive at that time.

The Veteran underwent VA examination in February 2013 at which time he reported having itchy tiny sores (pimples/pustules) on his arms, back, and chest.  The Veteran stated that he had been having this rash with flare-ups once every two to three months, more frequently during hot weather.  The Veteran reported that he starts breaking out into tiny itchy pimples which last for a week and resolve leaving hyperpigmented spots behind.  The Veteran reported using over-the-counter hydrocortisone cream for the rash on an as-needed basis and had never been on oral steroids or immunosuppressive medications.  On physical examination there was no active rash or pustules; however, there were post-inflammatory hyperpigmented spots of about 1-2 millimeters on his back, on the posterior aspects of both arms, and a few on his chest.  The examiner noted that the pityrosporum folliculitis when active affected "< 20-40% of total body surface area and 0% of exposed body area."  

The Veteran underwent VA examination in July 2013 at which time the examiner noted an outbreak in the posterior hairline at the end of hairline/neck fold and over the back/triangular distribution between the shoulder blades and down to the waist.  The examiner also noted that the Veteran reported constant itching and scratching as well as hyperpigmented area on his arms due to previous outbreaks.  The Veteran reported that he had been self treating with an over-the-counter steroid cream on a constant/near-constant basis.  Physical examination demonstrated multiple papules with no open lesions and no visible scarring of the posterior hairline at the end of the hairline/neck fold.  The color of this area was noted to be the same color as surrounding skin and was mobile and pain free.  The area affected was 2.5 centimeters by 5 centimeters for an area of 12.5 square centimeters.  The Veteran's back showed a triangular distribution between the shoulder blades and down to his waist with 1 millimeter of darker pores.  There were no pustules and no open lesions.  The Veteran's forearms showed several 0.5 centimeter circular areas darker than surrounding skin with no drainage.  The examiner diagnosed the Veteran as having dermatitis between 5 percent and less than 20 percent of total body area and less than 5 percent of exposed area.    

Based on a review of the evidence of record, the Board finds that the Veteran's pityrosporum folliculitis has not met the criteria for an evaluation in excess of 10 percent at any time during the appeal period.  The medical evidence of record does not show involvement of at least 20 percent of the entire body or at least 20 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of at least six weeks or more.  

The examiner in September 2008 noted that in February 2007, the Veteran was prescribed topical triamcinolone cream with menthol and hydroxyzine; in June 2008, he was prescribed diphenhydramine and a course of erythromycin; and in July 2008, he was prescribed some zinc pyrithione soap and continued using the triamcinolone ointment.  At the October 2012 VA examination, the examiner noted that the Veteran had not been treated with oral or topical medications for the prior 12 months for any skin condition.  At the February 2013 VA examination, the examiner noted that the Veteran had been treated with over-the-counter hydrocortisone cream.  At the July 2012 VA examination, the examiner noted that the Veteran had been self treating with an over-the-counter steroid cream on a constant/near-constant basis.  There is no sign that systemic corticosteroids or immunosuppressive drugs have been required.  This has been confirmed throughout the appeal period in the pertinent records on file.

In addition, as the Veteran's pityrosporum folliculitis has not resulted in any disfigurement or one of the objective signs of disfigurement of the head, face, or neck, a higher rating under Diagnostic Code 7800 is not warranted.  The October 2012  and February 2013 VA examiners noted that the Veteran's skin conditions did not cause scarring or disfigurement of the head, face, or neck.  

In September 2008, the VA examiner noted a scar from biopsy site in the abdominal skin area.  However, no scar was noted on VA examinations in October 2012, February 2013, or July 2013.  Thus, as the Veteran's pityrosporum folliculitis has not resulted in a deep scar, a superficial scar of 144 square inches, an unstable scar, a painful scar, or a scar that limits motion, a higher rating under Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 is not warranted.  

Based on the foregoing, the preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 10 percent for his service-connected pityrosporum folliculitis.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected pityrosporum folliculitis presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  

The criteria pertaining to skin diseases in the Rating Schedule focus on disfigurement, scarring, percent of body area affected, and type of treatment.  Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id. 

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for pityrosporum folliculitis is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


